                          Case 5:17-cv-06591-BLF Document 142 Filed 10/29/20 Page 1 of 4



                     1   JEFFREY B. MARGULIES (BAR NO. 126002)
                         EVA Y. YANG (BAR NO. 306215)
                     2   NORTON ROSE FULBRIGHT US LLP
                         555 South Flower Street
                     3   Forty-First Floor
                         Los Angeles, California 90071
                     4   Telephone:     (213) 892-9200
                         Facsimile:     (213) 892-9494
                     5   jeff.margulies@nortonrosefulbright.com
                         eva.yang@nortonrosefulbright.com
                     6
                         STACEY A. MARTINEZ (appearance pro hac vice)
                     7   NORTON ROSE FULBRIGHT US LLP
                         98 San Jacinto Boulevard, Suite 1100
                     8   Austin, Texas 78701-4255
                         Telephone:     (512) 474-5201
                     9   Facsimile:     (512) 536-4598
                         stacey.martinez@nortonrosefulbright.com
                    10
                         Attorneys for Defendants
                    11   TOYOTA MOTOR CORPORATION; TOYOTA
                         MOTOR NORTH AMERICA, INC.; AND TOYOTA
                    12   MOTOR SALES, U.S.A., INC.
                    13                           IN THE UNITED STATES DISTRICT COURT

                    14                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                    15

                    16   YAN MEI ZHENG-LAWSON, YUANTENG                       Civil Action No. 17-CV-06591-BLF
                         PEI, and JOANNE E. FERRARA, on behalf
                    17   of themselves and all others similarly situated,     STIPULATION FOR DISMISSAL OF
                                                                              CLAIMS ASSERTED BY PLAINTIFF
                    18                  Plaintiffs,                           YAN MEI ZHENG-LAWSON;
                                                                              [PROPOSED] ORDER
                    19            v.

                    20   TOYOTA MOTOR CORPORATION,
                         TOYOTA NORTH AMERICA, INC., and
                    21   TOYOTA MOTOR SALES U.S.A., INC.,

                    22                  Defendants.

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
                         101266280.1                                    -1-
ON RECYCLED PAPER                                    STIPULATION FOR DISMISSAL OF CLAIMS ASSERTED
                                                 BY PLAINTIFF YAN MEI ZHENG-LAWSON; [PROPOSED] ORDER
                           Case 5:17-cv-06591-BLF Document 142 Filed 10/29/20 Page 2 of 4



                     1            Pursuant to Rule 41 of the Federal Rules of Civil Procedure, plaintiff Yan Mei Zheng-
                     2   Lawson (“Zheng-Lawson”), Yuanteng Pei, and Joanne E. Ferrara (collectively as “Plaintiffs”), and
                     3   defendants Toyota Motor Corporation, Toyota North America, Inc., and Toyota Motor Sales,
                     4   U.S.A., Inc. (collectively as “Defendants”), by and through their respective counsel, hereby
                     5   stipulate as follows:
                     6            WHEREAS, plaintiff Zheng-Lawson has reached a settlement with Toyota Motor Sales
                     7   U.S.A., Inc. in an unrelated claim regarding her RAV4, which contains a release of all of Zheng-
                     8   Lawson’s claims in this matter;
                     9            WHEREAS, Plaintiffs and Defendants stipulate and agree that all claims asserted by Zheng-
                    10   Lawson (and only Zheng-Lawson) in this matter should be dismissed with prejudice; and
                    11            WHEREAS, Zheng-Lawson and Defendants will each bear their own attorney’s fees and
                    12   costs.
                    13            IT IS SO STIPULATED.
                    14
                          Dated: October 28, 2020                           ROBERT S. GREEN
                    15                                                      JAMES ROBERT NOBLIN
                                                                            GREEN & NOBLIN, P.C.
                    16

                    17

                    18                                                      By           /s/ Robert S. Green
                                                                                 ROBERT S. GREEN
                    19                                                           Attorneys for Plaintiffs
                                                                                 YAN MEI ZHENG-LAWSON,
                    20                                                           YUANGTENG PEI, AND JOANNE E.
                                                                                 FERRARA
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
                          101266280.1                                    -2-
ON RECYCLED PAPER                                     STIPULATION FOR DISMISSAL OF CLAIMS ASSERTED
                                                  BY PLAINTIFF YAN MEI ZHENG-LAWSON; [PROPOSED] ORDER
                           Case 5:17-cv-06591-BLF Document 142 Filed 10/29/20 Page 3 of 4



                     1    Dated: October 28, 2020                              JEFFREY B. MARGULIES
                                                                               NORTON ROSE FULBRIGHT US LLP
                     2

                     3

                     4                                                         By           /s/ Jeffrey B. Margulies
                                                                                    JEFFREY B. MARGULIES
                     5                                                              Attorneys for Defendants
                                                                                    TOYOTA MOTOR CORPORATION,
                     6                                                              TOYOTA MOTOR NORTH AMERICA,
                                                                                    AND TOYOTA MOTOR SALES U.S.A.,
                     7                                                              INC.
                     8                                               ATTESTATION
                     9            I, Eva Yi Yang, am the ECF User whose identification and password are being used to file

                    10   the STIPULATION FOR DISMISSAL OF CLAIMS BY PLAINTIFF YAN MEI ZHENG-

                    11   LAWSON. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Robert S. Green has

                    12   concurred in this filing.

                    13    Dated: October 28, 2020                              JEFFREY B. MARGULIES
                                                                               STACEY A. MARTINEZ
                    14                                                         EVA YANG
                                                                               NORTON ROSE FULBRIGHT US LLP
                    15

                    16

                    17                                                         By      /s/ Eva Yi Yang
                                                                                    EVA Y. YANG
                    18                                                              Attorneys for Defendants
                                                                                    TOYOTA MOTOR CORPORATION;
                    19                                                              TOYOTA MOTOR NORTH AMERICA,
                                                                                    INC.; AND TOYOTA MOTOR SALES,
                    20                                                              U.S.A., INC.
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
                          101266280.1                                       -3-
ON RECYCLED PAPER                                        STIPULATION FOR DISMISSAL OF CLAIMS ASSERTED
                                                     BY PLAINTIFF YAN MEI ZHENG-LAWSON; [PROPOSED] ORDER
                           Case 5:17-cv-06591-BLF Document 142 Filed 10/29/20 Page 4 of 4



                     1                                        [PROPOSED] ORDER

                     2            The above STIPULATION FOR DISMISSAL OF CLAIMS ASSERTED BY PLAINTIFF

                     3   YAN MEI ZHENG-LAWSON is approved. All claims that are asserted by Plaintiff Yan Mei

                     4   Zheng-Lawson shall be and hereby are DISMISSED with prejudice, with each party to bear its own

                     5   attorneys’ fees and costs.

                     6   IT IS SO ORDERED.

                     7
                                  October 29, 2020
                     8   Dated: __________________________                     __________________________________
                                                                               Hon. Beth Labson Freeman
                     9                                                         United States District Judge
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
                          101266280.1                                    -4-
ON RECYCLED PAPER                                     STIPULATION FOR DISMISSAL OF CLAIMS ASSERTED
                                                  BY PLAINTIFF YAN MEI ZHENG-LAWSON; [PROPOSED] ORDER
